Exhibit 10.7

EXECUTION VERSION

TRANSACTION SERVICES AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of 6 July 2005 by
and between Blitz F04-506 GmbH, a limited company organized under the laws of
Germany, (the “Company”), Sirona Dental Services  GmbH & Co KG (“Sirona KG”),
Sirona Dental Systems GmbH (“Sirona”) (Sirona BV and Sirona are together the
“Borrowers”), MDP IV Offshore GP, LP, a Cayman Islands exempted limited
partnership and Harry M. Jansen Kraemer, Jr. (each, an “Advisor” and together,
the “Advisors”).

This Agreement records prior verbal agreements made (i) between the Company and
the Advisors on 29 April 2005 and (ii) between each of the Borrowers and the
Advisors on 30 April 2005, subject to the acquisition of a controlling interest
in their shares directly or indirectly by the Company.

WHEREAS, the Advisors have rendered certain services (the “Financial Services”)
to the Company and the Borrowers in connection with the negotiation of the loans
contemplated by the Amended and Restated Senior Facilities Agreement and the
Amended and Restated Mezzanine Facilities Agreement (collectively the “Finance
Agreements”) in respect of which the Borrowers have agreed to pay a fee;

WHEREAS each of the Borrowers acceded to the Finance Agreements at or around the
time that the Company completed the acquisition of Sirona Dental Systems
Beteiligungs und Verwaltungs GmbH (“Sirona BV”), and indirectly acquired Sirona
KG and Sirona (the “Acquisition”);

WHEREAS the Advisors have in addition provided certain other services (the
“Transaction Advisory Services”) to the Company in connection with the
Acquisition; and

WHEREAS the Financial Services and the Transaction Advisory Services were
rendered through and until the completion of the Acquisition, and thereupon
ceased.

WHEREAS it is anticipated that Sirona KG will as a result of certain
transactions taking place before the date hereof merge with Sirona BV.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement have agreed as
follows:

1.             Services.  The Advisors have performed Financial Services for the
benefit of the Company and the Borrowers and the Transaction Advisory Services
for the benefit of the Company, each as further described in Section 2 below.

2.             Fees and Expenses.

(a)           The Company and the Borrowers hereby agree to pay, in connection
with the drawdown of the borrowings under the Finance Agreements, to the
Advisors (or, at the request of an Advisor, to its designee(s)), (i) a fee for
the Financial Services provided (“Finance Fee”), such fee to be allocated
amongst them in proportion as their respective borrowings


--------------------------------------------------------------------------------




pursuant to the Finance Agreements, in aggregate equal to five million, five
hundred thousand euro (€5,500,000), plus irrecoverable VAT in each case where it
is applicable, and (ii) all reasonable out-of-pocket expenses and VAT on those
expenses (collectively, the “Finance Expenses”) incurred by the Advisors and
their Affiliates in rendering the Financial Services.

(b)           The Company hereby agrees to pay, in connection with the
consummation of the Acquisition, to the Advisors (or, at the request of an
Advisor, to its designee(s)), (i) a fee for Transaction Advisory Services
provided in relation to the Acquisition (“Advisory Fee”) of an amount equal to
four million, five hundred thousand euro (€4,500,000), plus VAT in each case
where it is applicable, and (ii) all reasonable out-of-pocket expenses
(including fees of certain consultants) and irrecoverable VAT on those expenses
(collectively, the “Transaction Advisory Expenses”) incurred by the Advisors and
their  Affiliates in rendering the Transaction Advisory Services.

(c)           The Financial Services and the Transaction Advisory Services are
collectively referred to as the “Transaction Services”, The Finance Fee and the
Transaction Advisory Fee are together the “Transaction Services Fees”.  The
Finance Expenses and the Transaction Advisory Expenses are together the
“Transaction Expenses”.

(d)           The Transaction Services Fees shall be paid by wire transfer in
cash or other immediately available funds to the account(s) designated by the
Advisors in the amounts shown next to each Advisor’s name on Annex I, together
with the Transaction Expenses.

(e)           The Financial Services and the Transaction Advisory Services
provided shall be evidenced by documentation recording details of their
performance to be agreed upon between the Company, the Borrowers and the
Advisors, such documentation to include by way of example: details of the date,
time, location, type of service and officer of the Advisors performing the
services.

(f)            The Financial Services include, without limitation, the
following:

(i) advice in relation to financing alternatives for the Acquisition, including
discussions and preliminary negotiations with various potential providers of
senior and mezzanine debt; (ii) assistance in negotiating heads of terms with JP
Morgan PLC and others as lead arrangers of senior and mezzanine debt; and
(iii) assistance in negotiation of the Finance Agreements.

(g)           The Transaction Advisory Services include, without limitation, the
following:


(I)                                     ADVICE AND ASSISTANCE TO THE COMPANY IN
IDENTIFYING THE ACQUISITION;


(II)                                  SUPPORT TO THE COMPANY IN NEGOTIATION OF
THE PURCHASE AGREEMENT AND STRUCTURING AND EXECUTING THE ACQUISITION;


(III)                               PREPARATION OF FINANCIAL PROJECTIONS,
MODELS, AND VALUATIONS;


(IV)                              DUE DILIGENCE WITH REGARD TO THE OPERATIONS
AND STRATEGY OF SIRONA BV AND ITS SUBSIDIARIES;

2


--------------------------------------------------------------------------------





(V)                                 ASSESSMENT OF THE PROSPECTS FOR THE BUSINESS
OF SIRONA BV AND ITS SUBSIDIARIES AND ITS DEVELOPMENT;


(VI)                              REVIEW OF MARKETING PLANS AND STRATEGIES FOR
THE BUSINESS OF SIRONA BV AND ITS SUBSIDIARIES AND ITS DEVELOPMENT; AND


(VII)                           ASSESSMENT OF THE QUALITY OF THE KEY EXECUTIVES
IN THE SIRONA BV GROUP.


LEGAL AND ACCOUNTING SERVICES HAVE NOT BEEN PROVIDED BY THE ADVISORS.  THE
TRANSACTION SERVICES HAVE BEEN CONDUCTED IN SUPPORT OF THE MEMBERS OF MANAGEMENT
AND BOARDS OF DIRECTORS OF THE COMPANY AND THE BORROWERS AND, FOR THE AVOIDANCE
OF DOUBT, SUCH SERVICES SHALL BE CONSIDERED PROVIDED BY OUTSIDE CONSULTANTS, NOT
MANAGERS, OF THE COMPANY OR THE BORROWERS.  PURSUANT TO THIS AGREEMENT, THE
ADVISORS HAVE NOT HAD ANY AUTHORITY OR POWER TO COMMIT THE COMPANY OR THE
BORROWERS TO ANY CONTRACTS WITH THIRD PARTIES.

3.             Recharge of Fees.  The Advisors acknowledge that the Company and
the Borrowers may recharge to their Affiliates such proportion of the
Transaction Services Fees and Transaction Expenses as relates to the benefit (if
any) received by such Affiliates from the relevant Transaction Services and the
Advisors shall, if requested, provide the Company or the Borrowers with such
evidence as they may reasonably request of the services provided for their
Affiliates’ benefit.

4.             Liability.  Neither the Advisors nor any of their Affiliates,
partners, members, employees or agents (collectively, the “Advisor Group”) shall
be liable to any of the Company or the Borrowers or their Affiliates for any
loss, liability, damage or expense (collectively, “Loss”) arising out of or in
connection with the performance of services contemplated by this Agreement,
except to the extent that such Losses arise out of, relate to, or result
directly or indirectly from the gross negligence or willful misconduct of one or
more members of the Advisor Group.  The Advisors make no representations or
warranties, express or implied, in respect of the services provided by the
Advisor Group.  Except as the Advisors may otherwise agree in writing after the
date hereof: (a) each member of the Advisor Group shall have the right to, and
shall have no duty (contractual or otherwise) not to, directly or indirectly (i)
engage in the same or similar business activities or lines of business as the
Company or the Borrowers or (ii) do business with any client or customer of the
Company or the Borrowers; (b) no member of the Advisor Group shall be liable to
the Company or the Borrowers for breach of any duty (contractual or otherwise)
by reason of any such activities or of such member’s participation therein; and
(c) in the event that any member of the Advisor Group acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for any of
the Company or the Borrowers, on the one hand, and an Advisor, on the other
hand, or any other Person, no member of the Advisor Group shall have any duty
(contractual or otherwise) to communicate or present such corporate opportunity
to the Company or the Borrowers, and, notwithstanding any provision of this
Agreement to the contrary, no member of the Advisor Group shall be liable to the
Company or the Borrowers for breach of any duty (contractual or otherwise) by
reason of the fact that any member of the Advisor Group directly or indirectly
pursues or acquires such opportunity for itself, directs such opportunity to
another Person, or does not present such opportunity to the Company or the
Borrowers. Subject to the above, no member of the Advisor Group shall be liable
to any of the Company or the Borrowers for any indirect, special, incidental or
consequential damages, including lost profits or savings, whether

3


--------------------------------------------------------------------------------




or not such damages are foreseeable, or in respect of any liabilities relating
to any third party claims (whether based in contract, tort or otherwise) other
than for the Claims (as defined in Section 5 below) relating to the services
which may be provided by the Advisors hereunder.

5.             Indemnity.  The Company and the Borrowers shall jointly and
severally defend, indemnify and hold harmless each member of the Advisor Group
from and against any and all Losses arising from any claim by any Person with
respect, or in any way related, to this Agreement (including attorneys’ fees)
(collectively, “Claims”) resulting from any act or omission of any member of the
Advisor Group, except to the extent that such Losses are finally adjudicated to
arise out of, relate to, or result directly or indirectly from the gross
negligence or willful misconduct of one or more members of the Advisor Group. 
Subject to the above, the Company and the Borrowers shall jointly and severally
defend at their own cost and expense any and all suits or actions (just or
unjust) which may be brought against any of the Company and the Borrowers and
any member of the Advisor Group or in which any member of the Advisor Group may
be impleaded with others upon any Claims, or upon any matter, directly or
indirectly, related to or arising out of this Agreement or the performance
hereof by the Advisor Group.

6.             Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal, or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality, or unenforceability shall not effect
the validity, legality, or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality, or
enforceability of any provision in any other jurisdiction.  Instead, this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

7.             Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given (a) when delivered
personally to the recipient, (b) when telecopied to the recipient (with hard
copy sent to the recipient by internationally reputable overnight courier
service (charges prepaid) that same day) if telecopied before 5:00 p.m., local
time in the jurisdiction of recipient on a Business Day, and otherwise on the
next Business Day, or (c) two (2) Business Days after being sent to the
recipient by internationally reputable overnight courier service (charges
prepaid).  Such notices, demands and other communications shall be sent to the
parties hereto at the addresses set forth below.

4


--------------------------------------------------------------------------------




To the Company:
Blitz F04-506 GmbH
c/o Baker & McKenzie LLP
Bethmanstraße 50-54
60311 Frankfurt am Main
Germany
Attention:   Simone Blank

To Sirona BV and Sirona KG:
Sirona Dental Systems Beteiligungs und Verwaltungs GmbH
Fabrikstraße 31
64625 Bensheim
Germany
Attention:   Simone Blank

To Sirona:
Sirona Dental Systems GmbH
Fabrikstraße 31
64625 Bensheim
Germany
Attention:   Simone Blank

To MDP:
MDP IV OFFSHORE GP, L.P.
Walkers SPV Limited
P.O. Box 908GT
Walker House, Mary Street
George Town, Grand Cayman
Cayman Islands
Attention:   Nicholas W. Alexos

To Harry M. Jansen Kraemer, Jr.:
936 Seneca Road
Wilmette, IL 60015
USA

Notices to MDP or Harry M. Jansen Kraemer, Jr. with a copy (which shall not
constitute notice hereunder) to:
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago
Illinois 60601-6636
United States of America
Telephone:     +1 312 861 2000
Facsimile:      +1 312 861 2200
Attention:       Sanford E. Perl

5


--------------------------------------------------------------------------------




8.             Certain Definitions.  For purposes of this Agreement:

(a)           “Acquisition” has the meaning set forth in the preamble;

(b)           “Advisory Fee” means has the meaning set forth in Section 2(b);

(c)           “Advisor” and “Advisors” have the meanings set forth in the
preamble;

(d)           “Advisor Group” has the meaning set forth in Section 4;

(e)           “Affiliate” of any particular Person means any other Person
controlling, controlled by or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, contract, or otherwise;

(f)            “Agreement” has the meaning set forth in the preamble;

(g)           “Acquisition” has the meaning set forth in the preamble;

(h)           “Borrower” has the meaning set forth in the preamble;

(i)            “Business Day” means any day from Monday to Friday (inclusive)
other than public bank holidays during normal working hours in New York, New
York, United States of America, London, England and Frankfurt, Germany;

(j)            “Claims” has the meaning set forth in Section 5;

(k)           “Company” has the meaning set forth in the preamble;

(l)            “Finance Agreements” has the meaning set forth in the preamble;

(m)          “Finance Expenses” has the meaning set forth in Section 2(a);

(n)           “Finance Fee” has the meaning set out in Section 2(a);

(o)           “Financial Services” has the meaning set forth in the preamble;

(p)           “LCIA” has the meaning set forth in Section 16;

(q)           “Loss” has the meaning set forth in Section 4;

(r)            “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

(s)           “Rules” has the meaning set forth in Section 16;

(t)            “Sirona” has the meaning set forth in the preamble;

(u)           “Sirona BV” has the meaning set forth in the preamble;

6


--------------------------------------------------------------------------------




(v)           “Sirona KG” has the meaning set forth in the preamble;

(w)          “Transaction Advisory Expenses” has the meaning set forth in
Section 2(b);

(x)            “Transaction Advisory Services” has the meaning set forth in the
preamble;

(y)           “Transaction Expenses” has the meaning set forth in Section 2(c);

(z)            “Transaction Services Fees” has the meaning set forth in Section
2(c);

(aa)         “Transaction Services” has the meaning set forth in Section 2(c);
and

(bb)         “VAT” means any value added, sales, turnover, consumption or
similar tax of any jurisdiction.

9.             Assignment.  No party may assign any obligations hereunder to any
other entity without the prior written consent of the other parties (which
consent shall not be unreasonably withheld); provided that any Advisor may,
without the consent of the Company or the Borrowers, assign any of its rights
and obligations under this Agreement to any of its Affiliates or to any of its
affiliated investment funds, whereupon, in each case, the assignor nevertheless
shall remain liable for the performance of its obligations hereunder.

10.           Amendment and Waiver.  Except as otherwise provided herein, no
modification, amendment, or waiver of any provision of this Agreement shall be
effective against any party hereto unless such modification, amendment, or
waiver has been approved in writing by such party.  No course of dealing or the
failure of any party to enforce any of the provisions of this Agreement shall in
any way operate as a waiver of such provisions and shall not affect the right of
such party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

11.           Successors.  This Agreement and all the obligations and benefits
hereunder shall bind and inure to the benefit of and be enforceable by the
parties hereto and the respective successors and assigns of each of them.

12.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

13.           Remedies.  Any person having rights under any provision of this
Agreement shall be entitled to enforce their rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor.

14.           Entire Agreement.  Except as otherwise expressly set forth herein,
this Agreement embodies the complete agreement and understanding among the
parties hereto (which had previously been the subject of an oral agreement) with
respect to the subject

7


--------------------------------------------------------------------------------




matter hereof and therefore supersedes and preempts any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.

15.           Governing Law.  All issues concerning this Agreement shall be
governed by and construed in accordance with the laws of England and Wales,
without giving effect to any choice of law or conflict of law provision or rule
(whether of England and Wales or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than England and Wales.

16.           Dispute Resolution.  Any controversy or claim arising out of or
relating to this Agreement, including any question regarding its existence,
validity or termination, shall be referred to and finally resolved by
arbitration in accordance with the Rules (the “Rules”) of the LCIA International
Arbitration (“LCIA”), which Rules are deemed to be incorporated by reference
into this clause, except as expressly modified by this Section 16.

(a)                                  There shall be one (1) arbitrator.  The
selection of the arbitrator shall be by agreement between the parties.  If,
however, the parties are unable to agree on the selection of the arbitrator
within thirty (30) days after the commencement of the arbitration, then the
selection of the arbitrator shall be made by the LCIA.

(b)                                 The place of the arbitration shall be
London, England.

(c)                                  The language of the arbitration shall be
English.

(d)                                 The arbitrator shall have the authority to
award all forms of relief determined to be just and equitable; provided that the
arbitrator shall have no authority to award punitive or exemplary damages, or
any other monetary damages not measured by the prevailing party’s actual
damages.

(e)                                  Any arbitral award rendered pursuant to
this provision shall be final and binding on the parties and may be enforced in
any court of competent jurisdiction.

Before an arbitration pursuant to this provision has been convened, any party
may seek from any court of competent jurisdiction interim or provisional
relief.  Such interim or provisional relief may subsequently be vacated,
continued or modified by the arbitrator on the application of any party.

17.           Business Days.  If any time period for giving notice or taking
action hereunder expires on a day other than a Business Day, the time period
shall automatically be extended to the Business Day immediately following such
day.

18.           Descriptive Headings.  The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

19.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

*     *     *     *     *

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

BLITZ F04-506 GMBH

 

 

 

 

 

By:

/s/ SIMONE BLANK

 

 

 

Name: Simone Blank

 

 

 

 

 

 

By:

/s/ THEO HAAR

 

 

 

Name: Theo Haar

 

 

 

 

 

 

 

 

 

 

SIRONA DENTAL SERVICES GMBH & CO KG

 

 

 

 

 

 

By:

/s/ SIMONE BLANK

 

 

 

Name: Simone Blank

 

 

 

 

 

 

By:

/s/ THEO HAAR

 

 

 

Name: Theo Haar

 

 

 

 

 

 

 

 

 

 

SIRONA DENTAL SYSTEMS GMBH

 

 

 

 

 

 

By:

/s/ SIMONE BLANK

 

 

 

Name: Simone Blank

 

 

 

 

 

 

By:

/s/ THEO HAAR

 

 

 

Name: Theo Haar

 

 

 

 

 

 

 

 

 

 

MDP IV OFFSHORE GP, L.P.

 

 

 

 

 

 

By:

MDP Offshore Investors Limited

 

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ TIMOTHY P. SULLIVAN

 

 

 

Its

Managing Director

 

 

 

 

 

 

 

 

 

 

Harry M. Jansen Kraemer Jr.

 

 

 

 

 

 

 

 

/s/ HARRY M. JANSEN KRAEMER JR.

 

 


--------------------------------------------------------------------------------


Annex I

 

 

MDP IV Offshore GP,
LP

 

Harry M. Jansen 
Kraemer, Jr.

 

Total

 

Finance Fee

 

5,500,000

 

nil

 

5,500,000

 

Advisory Fee

 

4,088,816

 

411,184

 

4,500,000

 

 

All figures are in Euros.


--------------------------------------------------------------------------------